PER CURIAM.
K. Morgan Kenyon appeals the district court’s orders denying relief on her several *31942 U.S.C.A. § 1983 (West Supp.2000) complaints. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Kenyon v. Nelson County Sheriff, No. CA-98-81-6; Kenyon v. Central State Hosp., No. CA-98-83-6; Kenyon v. Barlow, No. CA-98-93-6; Kenyon v. McMillan, No. CA-99-1-6 (W.D.Va. May 9 & 18, 2000). The Appellees in Nos. 00-1757, GO-1759, and 00-1760 have moved this Court to award attorneys fees and costs. Although we deny the Appellees’ motion for fees and costs, we warn Kenyon that her continued pursuit of frivolous claims in this Court may result in the award of damages and costs or other sanctions against her. See Fed.R.App.P. 38. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.